


Exhibit 10.32

 


EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of June 9, 1997, between DENDRITE INTERNATIONAL, INC.,
a New Jersey Corporation (“Dendrite”), having its principal place of business at
1200 Mt. Kemble Avenue, Morristown, New Jersey 07960, and MARK CIEPLIK
(“Employee”), having an address at [          ].

 

WHEREAS, Dendrite, its affiliates, and subsidiaries develop and own what is
referred to as Territory Management Systems and related hardware and equipment;

 

WHEREAS, Employee is or desires to be employed by Dendrite and Dendrite desires
to employ Employee; and

 

WHEREAS, Dendrite is willing to provide certain confidential and proprietary
information to Employee for the limited purpose of enabling Employee to carry
out duties in connection with his employment by Dendrite.

 

RECITAL:

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                     EMPLOYMENT AT WILL

 

Dendrite hereby employs Employee, and Employee hereby accepts such employment,
as Senior Vice President of Worldwide Sales of Dendrite. Dendrite hereby employs
Employee as an at-will employee. This employment may be terminated at any time
for any reason with or without “Cause” (as defined below) by Dendrite. Employee
agrees to provide two (2) weeks notice to Dendrite before terminating his
employment.

 

2.                                     DUTIES

 

Employee shall perform those duties as may from time to time be assigned to him
and shall carry out any assignments related to Dendrite or its affiliates as
directed. With the Employee’s agreement, this may involve rendering services at
various locations throughout the world. In addition, Employee shall serve as an
officer of Dendrite in such positions as appointed by the Board of Directors of
Dendrite (the “Board”). Employee shall devote his full time attention, energy,
knowledge, skill and best efforts solely and exclusively to the duties assigned
to him which he shall faithfully and diligently perform. Employee shall report
to the Chairman and Chief Executive Officer of Dendrite (currently John Bailye)
as

 

--------------------------------------------------------------------------------


 

may be required and will fully account for all records, data, materials or other
property belonging to Dendrite or its customers of which he is given custody.
Dendrite may, from time to time, establish rules and Employee shall faithfully
observe these in the performance of his duties. Employee shall further comply
with all policies and directives of Dendrite.

 

3.                                      COMPENSATION

 

A.                                   Base Salary and Bonus.                 
Employee shall be compensated by Dendrite as follows:

 

(i)                                     Base Salary.   Dendrite shall pay
Employee for his services a base salary at a rate of $250,000 per annum to be
paid on a semi-monthly basis in accordance with Dendrite’s regular payroll
practices.

 

(ii)                                  Bonus.   Commencing on the completion of
the third fiscal quarter of 1997, Employee shall be eligible to receive a
quarterly bonus (the “Bonus”) of $50,000 per quarter, payable in the next
payroll period occurring at least two weeks after Dendrite publicly discloses
its financial results in such fiscal quarter; provided, however, that the
payment of the Bonus is subject to: (a) Dendrite’s achievement of quarterly
financial goals as set forth in the Board approved annual business plan, (b)
such other objectives as mutually agreed upon, and (c) Employee remaining in the
employ of Dendrite as of the end of any such quarter.

 

The payments in respect of base salary and bonus payable to Employee are
collectively referred to herein as “Compensation”. All Compensation payments and
any Severance Payment (as defined below) shall be reduced by any and all
applicable withholdings, contributions and payroll taxes.

 

B.                                     Stock Option.                      
Pursuant to Dendrite’s 1992 Stock Plan (the “Stock Plan”), upon the execution of
this Agreement, Dendrite shall give Employee an option to purchase 110,000
shares of the common stock of Dendrite. The price for such options shall be the
closing price of the common stock of Dendrite on the day the Option Committee
grants such option.  Employee’s entitlement to such option shall be subject to
(i) a four year vesting schedule, (ii) Employee’s execution of a definitive
option agreement in form and substance satisfactory to Dendrite and (iii) in all
instances subject to the terms and conditions of the Stock Plan.

 

4.                                      SEVERANCE

 

(a)                                  If, on or before June 8, 1998, Employee’s
employment hereunder is terminated by Dendrite for any reason other than death,
Cause, or Disability, then Employee shall be entitled to receive severance
payments totaling an amount equal to twelve (12) months

 

2

--------------------------------------------------------------------------------


 

Compensation (calculated at the rate of Compensation then being paid to
Employee). Any severance payments to be paid to Employee under this Section 4(a)
or under Section 4(b) below shall be referred to herein as the “Severance
Payment”. Employee’s Severance Payment under this Section 4(a) shall be paid by
Dendrite in twelve (12) consecutive equal monthly payments commencing not later
than thirty (30) days after the effective date of the termination of Employee’s
employment.

 

(b)                                 If, after June 8, 1998, Employee’s
employment hereunder is terminated by Dendrite for any reason other than death,
Cause, or Disability, then Employee shall be entitled to receive severance
payments totaling an amount equal to six (6) months Compensation (calculated at
the rate of Compensation then being paid to Employee). Employee’s Severance
Payments under this Section 4(b) shall be paid by Dendrite in six (6)
consecutive equal monthly payments commencing not later than thirty (30) days
after the effective date of the termination of Employee’s employment.

 

(c)                                  No interest shall accrue or be payable on
or with respect to any Severance Payment. In the event of a termination of
Employee’s employment described in Sections 4(a) or 4(b) above, Employee shall
be provided continued “COBRA” coverage pursuant to Sections 601 et seq. of ERISA
under Dendrite’s group medical and dental plans. During the period which
Employee receives any Severance Payment, Employee’s cost of COBRA coverage shall
be the same as the amount paid by employees of Dendrite for the same coverage
under Dendrite’s group health and dental plans.  Notwithstanding the foregoing,
in the event Employee becomes re-employed with another employer and becomes
eligible to receive health coverage from such employer, the payment of COBRA
coverage by Dendrite as described herein shall cease.

 

(d)                                 The making of any Severance Payment
hereunder is conditioned upon the signing of a general release in form and
substance satisfactory to Dendrite under which Employee releases Dendrite and
its affiliates together with their respective officers, directors, shareholders,
employees, agents and successors and assigns from any and all claims he may have
against them. In the event Employee breaches Sections 7, 8, 9 or 11 of this
Agreement, in addition to any other remedies at law or in equity, Dendrite may
cease making any Severance Payment or any payments for COBRA coverage otherwise
due under this Section 4.  Nothing herein shall affect any of Employee’s
obligations or Dendrite’s rights under this Agreement.

 

(e)                                  For purposes of this Agreement, “Cause” as
used herein shall mean (i) any gross misconduct on the part of Employee with
respect to his duties under this Agreement,  (ii) the engaging by Employee in an
indictable offense which relates to Employee’s duties under this Agreement or
which is likely to have a material adverse effect on the business of Dendrite,
(iii) the commission by Employee of any willful or intentional act which injures
in any material respect or could reasonably be expected to injure in any
material respect the reputation, business or business relationships of Dendrite,
including, without limitation, a

 

3

--------------------------------------------------------------------------------


 

breach of Sections 7, 8 or 11 of this Agreement, or (iv) the engaging by
Employee through gross negligence in conduct which injures materially or could
reasonably be expected to injure materially the business or reputation of
Dendrite.

 

(f)                                    For purposes of this Agreement,
“Disabled” as used herein shall have the same meaning as that term, or such
substantially equivalent term, has in any group disability policy carried by
Dendrite. If no such policy exists, the term “Disabled” shall mean the
occurrence of any physical or mental condition which materially interferes with
the performance of Employee’s customary duties in his capacity as an employee
where such disability has been in effect for a period of six (6) months
(excluding permitted vacation time), which need not be consecutive, during any
single twelve (12) month period.

 

(g)                                 In the event Employee terminates his
employment with Dendrite or Dendrite terminates Employee’s employment with
Dendrite for “Cause” or Employee’s employment ends as a result of his death or
becoming “Disabled,” it is understood and agreed that Dendrite’s only obligation
is to pay Employee any unused but accrued vacation days and his base salary
through the date of his termination.

 

5.                                      BENEFITS

 

Dendrite shall provide Employee:

 

(i)                                     Vacation. Four weeks vacation per annum
in accordance with Dendrite policy in effect from time to time.

 

(ii)                                  Business Expenses. Reimbursement for all
reasonable travel, entertainment and other reasonable and necessary
out-of-pocket expenses incurred by Employee in connection with the performance
of his duties. Reimbursement will be made upon the submission by the Employee of
appropriate documentation and verification of the expenses.

 

(iii)                               Relocation Expenses. In connection with
Employee’s relocation to the Morristown, New Jersey area, Dendrite will
reimburse Employee for all reasonable relocation expenses incurred in connection
with such relocation including closing costs, realtor fees, legal fees,
out-of-pocket expenses, temporary living arrangements, freight and other costs
associated with Employee’s relocation. Such amounts will be reimbursed to
Employee on an after tax basis. Reimbursement will be made upon the submission
by the Employee of appropriate documentation and verification of such relocation
expenses.

 

(iv)                              Other. Dendrite will provide Employee other
benefits to the same extent as may be provided to other employees generally in
accordance with Dendrite policy in effect from time to time and subject to the
terms and conditions of such benefit plans.

 

4

--------------------------------------------------------------------------------


 

6.                                      INFORMATION AND BUSINESS OPPORTUNITY

 

During Employee’s employment with Dendrite, Employee may acquire knowledge of
(i) information that is relevant to the business of Dendrite or its affiliates
or (ii) knowledge of business opportunities pertaining to the business in which
Dendrite or its affiliates are engaged. Employee shall promptly disclose to
Dendrite that information or business opportunity but shall not disclose it to
anyone else without Dendrite’s written consent.

 

7.                                      DENDRITE CONFIDENTIAL INFORMATION

 

The Employee will, as a result of his employment with Dendrite, acquire
information which is proprietary and confidential to Dendrite. This information
includes, but is not limited to, technical and commercial information, customer
lists, financial arrangements, salary and compensation information, competitive
status, pricing policies, knowledge of suppliers, technical capabilities,
discoveries, algorithms, concepts, software in any stage of development,
designs, drawings, specifications, techniques, models, data, technical manuals,
research and development materials, processes procedures, know-how and other
business affairs relating to Dendrite. Confidential information also includes
any and all technical information involving Dendrite’s work. Employee will keep
all such information confidential and will not reveal it at any time without the
express written consent of Dendrite. This obligation is to continue in force
after employment terminates for whatever reason.

 

8.                                      CLIENT CONFIDENTIAL INFORMATION

 

Dendrite may, from time to time, be furnished information and data which is
proprietary and confidential to its clients, customers or suppliers. Employee
will not, at any time for any reason, reveal any information provided by any of
Dendrite’s clients, customers or suppliers to anyone, unless provided with prior
written consent by Dendrite or by the applicable client, customer or supplier.
This obligation is to continue in force after employment terminates for whatever
reason.

 

9.                                      RETURN OF PROPERTY

 

Upon termination of employment for any reason or upon the request of Dendrite,
Employee shall return to Dendrite all property which Employee received or
prepared or helped prepare in connection with his employment including, but not
limited to, all copies of any confidential information or material, disks,
notes, notebooks, blueprints, customer lists and any and all other papers or
material in any tangible media or computer readable form belonging to Dendrite
or to any of its customers, clients or suppliers, and Employee will not retain
any copies, duplicates, reproductions or excerpts thereof.

 

5

--------------------------------------------------------------------------------


 

10.                               INVENTIONS

 

All work performed by Employee and all materials, products, deliverables,
inventions, software, ideas, disclosures and improvements, whether patented or
unpatented, and copyrighted material made or conceived by Employee, solely or
jointly, in whole or in part, during the term of Employee’s employment by
Dendrite which (i) relate to methods, apparatus, designs, products, processes or
devices sold, licensed, used or under development by Dendrite, (ii) otherwise
relate to or pertain to the present, proposed or contemplated business,
functions or operations of Dendrite, (iii) relate to Dendrite actual or
anticipated research or development, (iv) involve the use of Dendrite’s
equipment, supplies or facilities, or (v) result from access to any Dendrite
assets, information, inventions or the like are confidential information, are
the property of Dendrite and shall be deemed to be a work made for hire. To the
extent that title to any of the foregoing shall not, by operation of law, vest
in Dendrite, all right, title and interest therein are hereby irrevocably
assigned to Dendrite. Employee agrees to give Dendrite or any person or entity
designated by Dendrite reasonable assistance required to perfect its rights
therein.

 

If Employee conceives any idea, makes any discovery or invention within one (1)
year after the termination of employment with Dendrite that relate to any
matters pertaining to the business of Dendrite, it shall be deemed that it was
conceived while in the employ of Dendrite.

 

11.                               RESTRICTION ON FUTURE EMPLOYMENT

 

Employee agrees that in the event employment with Dendrite is terminated, for
any reason, with or without Cause, Employee shall not for two (2) years after
termination of employment:

 

(i)                                     Perform services that compete with
Dendrite or any of its affiliates or render services to any organization or
entity which competes with Dendrite or any of its affiliates in any area of the
United States of America or elsewhere where Dendrite or any of its affiliates do
business;

 

(ii)                                  Solicit any customers or potential
customers of Dendrite with whom Employee had contact while employed by Dendrite
or who was a customer of Dendrite at any time during the two (2) years
immediately before termination;

 

(iii)                               Request that any of Dendrite’s customers or
suppliers discontinue doing business with it;

 

(iv)                              Knowingly take any action which would
disparage Dendrite or be to its disadvantage; or

 

6

--------------------------------------------------------------------------------


 

(v)                                 Employ or attempt to employ or assist anyone
else to employ any employee or contractor of Dendrite or induce or attempt to
induce any employee or contractor of Dendrite to terminate their employment or
engagement with Dendrite.

 

12.                               OUTSIDE CONTRACTING

 

Employee shall not enter into any agreements to provide programming or other
services to any company, person or organization outside of his employment by
Dendrite (an “Outside Agreement”) without the prior written express consent from
Dendrite. Employee must notify Dendrite of his intent to enter into an Outside
Agreement specifying therein the other party to such Outside Agreement and the
type of programming and/or services to be provided by Employee. Dendrite shall
not unreasonably withhold permission to Employee to enter into Outside
Agreements unless such Outside Agreements (i) are with competitors or potential
competitors of Dendrite, or (ii) as determined in Dendrite’s sole discretion,
shall substantially hamper or prohibit Employee from satisfactorily carrying out
all duties assigned to Employee by Dendrite.

 

13.                               AFTER-HOURS DEVELOPMENT

 

In the event that Employee shall develop any software which, pursuant to Section
10 herein, is not the property of Dendrite, Dendrite shall have a right of first
refusal to publish and/or purchase the rights to such software. Employee shall
notify Dendrite of any such After-Hours Development as soon as reasonably
possible before or during the development process including a description of the
intended functions of the After-Hours Development and the estimated date of
completion.

 

14.                               PRIOR EMPLOYMENT

 

Employee represents and warrants that Employee has not taken or otherwise
misappropriated and does not have in Employee’s possession or control any
confidential and proprietary information belonging to any of Employee’s prior
employers or connected with or derived from Employee’s services to prior
employers. Employee represents and warrants that Employee has returned to all
prior employers any and all such confidential and proprietary information.
Employee further acknowledges, represents and warrants that Dendrite has
informed Employee that Employee is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with Employee’s employment by Dendrite. Employee agrees, represents and warrants
that Employee will not use such information. Employee shall indemnify and hold
harmless Dendrite from any and all claims arising from any breach of the
representations and warranties in this Section.

 

7

--------------------------------------------------------------------------------


 

15.                               REMEDIES

 

The parties agree that in the event Employee breaches or threatens to breach
this Agreement, money damages may be an inadequate remedy for Dendrite and that
Dendrite will not have an adequate remedy at law. It is understood, therefore,
that in the event of a breach of this Agreement by Employee, Dendrite shall have
the right to obtain from a court of competent jurisdiction restraints or
injunctions prohibiting Employee from breaching or threatening to breach this
Agreement. In that event, the parties agree that Dendrite will not be required
to post bond or other security. It is also agreed that any restraints or
injunctions issued against Employee shall be in addition to any other remedies
which Dendrite may have available to it.

 

16.                               APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

 

17.                               NOTICES

 

In the event any notice is required to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

 

 

If to Employee:

 

Mark Cieplik

 

 

 

[          ]

 

 

 

 

 

 

 

 

 

If to Dendrite:

 

Christopher French, Vice President, General Counsel

 

 

 

Dendrite International, Inc.

 

 

 

1200 Mt. Kemble Avenue

 

 

 

Morristown, New Jersey 07960

 

18.                               NON-ASSIGNABILITY

 

Employee’s rights or obligations under the terms of this Agreement or of any
other agreement with Dendrite may not be assigned. Any attempted assignment will
be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity.

 

19.                               BINDING AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of Employee’s
heirs and personal representatives and to the successors and assigns of
Dendrite.

 

8

--------------------------------------------------------------------------------


 

20.                               INTEGRATION

 

This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior negotiations, discussions, agreements or
understandings between the parties hereto pertaining to the subject matter
hereof. No representations, oral or otherwise, with respect to the subject
matter of this Agreement have been made by either party.

 

21.                               WAIVER

 

This Agreement may not be modified or waived except by a writing signed by both
parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

 

22.                               JURISDICTION

 

The State of New Jersey shall have exclusive jurisdiction to entertain any legal
or equitable action with respect to this Agreement except that Dendrite may
institute suit against Employee in any jurisdiction in which Employee may be at
the time. In the event suit is instituted in New Jersey, it is agreed that
service of summons or other appropriate legal process may be effected upon any
party by delivering it to the address in this Agreement specified for that party
in Section 17.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the first date
written above.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

/s/ John Bailye

 

 

Name:

 

 

Title:

 

 

 

 

 

 

/s/ Mark Cieplik

 

 

Mark Cieplik

 

10

--------------------------------------------------------------------------------
